Title: From Thomas Jefferson to George Jefferson, 12 June 1802
From: Jefferson, Thomas
To: Jefferson, George


            Dear SirWashington June 12. 1802.
            Below is a list of my poor crop of tobo. made at Poplar forest the last year. how much can I get for it with you, in cash, and how much on 90. days credit? your answer will enable me to judge what to do with it. as I am informed it was sent off in April, I presume it is with you long before this date. accept my affectionate wishes.
            Th: Jefferson
            
              
                
                  
                  
                  Nett
                
                
                  TI.
                  No. 1152 
                  1578.
                
                
                  PF.
                  1153 
                  1686 
                
                
                  
                  1154 
                  1562 
                
                
                  
                  1155 
                  1569.
                
                
                  
                  1194.
                  1796.
                
                
                  
                  1195 
                  1559 
                
                
                  
                  1201.
                  1154 
                
                
                  
                  1200.
                  1568 
                
                
                  
                  945.
                  1551 
                
                
                  
                  941.
                  1410 
                
                
                  
                  359.
                  1515 
                
                
                  
                  360 
                  1631 
                
                
                  
                  
                  18,466 
                
              
            
          